IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-11401
                        Conference Calendar



JAMES EARL CANNON,

                                         Plaintiff-Appellant,

versus

R. LEWIS, in his individual capacity;
W. HOWARD, in her individual capacity,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:00-CV-369-C
                      --------------------
                         April 10, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     James Earl Cannon, Texas inmate # 607764, appeals the

dismissal without prejudice of his civil rights complaint filed

pursuant to 42 U.S.C. § 1983.   Cannon argues that he is entitled

to the restoration of his good-time credits and to compensatory

and punitive damages because (1) his due process rights were

violated during his disciplinary proceedings and (2) the

defendants failed to follow prison rules and procedures.

Cannon’s assertion that he was deprived of good time-credit in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-11401
                                 -2-

violation of the prison’s disciplinary rules, if credited,

necessarily implies that his sentence for the disciplinary case

was invalid, thus affecting the duration of his confinement.

Because Cannon has not shown that the disciplinary case has been

overturned, he cannot maintain a 42 U.S.C. § 1983 action against

the defendants for damages.     See Heck v. Humphrey, 512 U.S. 477,

487 (1994); Edwards v. Balisok, 520 U.S. 641, 648 (1997).

     Cannon’s allegation that the defendants did not follow

prison policy is not sufficient to afford him 42 U.S.C. § 1983

relief.   The failure of prison administrators to follow prison

rules and regulations does not, without more, give rise to a

constitutional violation.     Myers v. Klevenhagen, 97 F.3d 91, 94

(5th Cir. 1996).

     Cannon’s argument that the failure of the defendants to

follow prison disciplinary procedures violated the Ruiz** consent

decree is improper under 42 U.S.C. § 1983.    Remedial decrees do

not create or expand constitutional rights and cannot serve as a

basis for claims of damages under 42 U.S.C. § 1983.     Green v.

McKaskle, 788 F.2d 1116, 1123 (5th Cir. 1986).

     The district court dismissed Cannon’s complaint without

prejudice; however, because the complaint is premature under

Heck, the dismissal should have been with prejudice.     Boyd v.

Biggers, 31 F.3d 279, 283-84 (5th Cir. 1994).    Although there is

no cross-appeal, the dismissal of Cannon’s 42 U.S.C. § 1983


     **
       Ruiz v. Estelle, 503 F. Supp. 1265 (S.D. Tex. 1980),
aff’d in part and vacated in part, 679 F.2d 1115 (5th Cir. 1982),
amended in part and vacated in part, 688 F.2d 266 (5th Cir.
1982).
                           No. 00-11401
                                -3-

complaint is MODIFIED from “without prejudice” to “with prejudice

as frivolous” pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).     See

Marts v. Hines, 117 F.3d 1504, 1505-06 (5th Cir. 1997)(en banc).

     Cannon’s appeal is without arguable merit and, thus,

frivolous.   Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

As the appeal is frivolous, it is DISMISSED.   5th Cir. R. 42.2.

     Cannon has more than three strikes against him, and the

three-strikes bar of 28 U.S.C. § 1915(g) was imposed against him

in a previous appeal.   See Cannon v. Pittman, No. 00-10576 (5th

Cir. Dec. 13, 2000) (unpublished).   We remind Cannon that he

cannot proceed in forma pauperis in the district court or on

appeal except in cases in which he is under imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g); Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).

     DISMISSED AS FRIVOLOUS.